Exhibit 10.6


Amended and Restated on June 8, 2017



AMENDED AND RESTATED 2007 EQUITY AND INCENTIVE PLAN
1.PURPOSE; TYPES OF AWARDS; CONSTRUCTION.
The purpose of the VMware, Inc. Amended and Restated 2007 Equity and Incentive
Plan is to attract, motivate and retain employees and independent contractors of
the Company and any Subsidiary and Affiliate and non-employee directors of the
Company, any Subsidiary or any Affiliate. The Plan is also designed to encourage
stock ownership by such persons, thereby aligning their interest with those of
the Company’s shareholders and to permit the payment of compensation that
qualifies as performance-based compensation under Section 162(m) of the Code.
Pursuant to the provisions hereof, there may be granted Options (including
“incentive stock options” and “non-qualified stock options”), and Other
Stock-Based Awards, including but not limited to Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights (payable in shares) and Other Cash-Based
Awards.


2.    DEFINITIONS. For purposes of the Plan, the following terms are defined as
set forth below:
(a)    “Adoption Date” means June 5, 2017, the date approved by the Board as the
adoption date of the Plan, including the extension of its term as set forth in
Section 7(f) below.
(b)    “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
(c)    “Award” means individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights or
Other Stock-Based Awards or Other Cash-Based Awards.
(d)    “Award Terms” means any written agreement, contract, notice or other
instrument or document evidencing an Award.
(e)    “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 of
the Exchange Act.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” has the meaning set forth in the Grantee’s employment or other
agreement with the Company, any Subsidiary or any Affiliate, if any, provided
that if the Grantee is not a party to any such employment or other agreement or
such employment or other agreement does not contain a definition of Cause, then
Cause has the meaning set forth below:
(i)    willful neglect, failure or refusal by the Grantee to perform his or her
employment duties (except resulting from the Grantee’s incapacity due to
illness) as reasonably directed by his or her employer;
(ii)    willful misconduct by the Grantee in the performance of his or her
employment duties;
(iii)    the Grantee’s indictment for a felony (other than traffic related
offense) or a misdemeanor involving moral turpitude; or
(iv)    the Grantee’s commission of an act involving personal dishonesty that
results in financial, reputational, or other harm to the Company and its
Affiliates and Subsidiaries, including, but not limited to, an act constituting
misappropriation or embezzlement of property, provided, however, that the Award
Terms may include a definition of Cause that modifies or supersedes this
definition.
(h)     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


A-2



--------------------------------------------------------------------------------




(i)    “Committee” means the Compensation and Corporate Governance Committee of
the Board or such other Board committee delegated authority by the Board to
administer and oversee this Plan. Unless other determined by the Board, the
Committee will be comprised solely of directors who are (a) “non-employee
directors” under Rule 16b-3 of the Exchange Act, (b) “outside directors” under
Section 162(m) of the Code and (c) who otherwise meet the definition of
“independent directors” pursuant to the applicable requirements of any national
stock exchange upon which the Stock is listed. Any director appointed to the
Committee who does not meet the foregoing requirements should recuse himself or
herself from all determinations pertaining to Rule 16b-3 of the Exchange Act and
Section 162(m) of the Code.
(j)    “Company” means VMware, Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.
(k)    “Covered Employee” has the meaning set forth in Section 162(m)(3) of the
Code.
(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
(m)    “Fair Market Value” means the closing sales price per share of Stock on
the principal securities exchange on which the Stock is traded (i) on the date
of grant or (ii) on such other date on which the fair market value of Stock is
required to be calculated pursuant to the terms of an Award, provided that if
there is no such sale on the relevant date, then on the last previous day on
which a sale was reported; if the Stock is not listed for trading on a national
securities exchange, the fair market value of Stock will be determined in good
faith by the Committee.
(n)    “Grantee” means a person who, as an employee, independent contractor or
non-employee director of the Company, a Subsidiary or an Affiliate, has been
granted an Award under the Plan.
(o)     “ISO” means any Option designated as and intended to be and which
qualifies as an incentive stock option within the meaning of Section 422 of the
Code.
(p)    “NQSO” means any Option that is designated as a nonqualified stock option
or which does not qualify as an ISO.
(q)    “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.
(r)    “Other Cash-Based Award” means a cash-based Award granted to a Grantee
under Section 6(b)(iv) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.
(s)    “Other Stock-Based Award” means an Award granted to a Grantee pursuant to
Section 6(b)(iv) hereof, that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock, each of
which may be subject to the attainment of Performance Goals or a period of
continued employment or other terms and conditions as permitted under the Plan.
(t)    “Parent” means Dell Technologies Inc., a Delaware corporation.
(u)    “Performance Goals” means an objective formula or standard determined by
the Committee with respect to each performance period utilizing one or more of
the following factors and any objectively verifiable adjustment(s) thereto
permitted and pre-established by the Committee: (i) (A) earnings including
operating income, (B) earnings before or after (1) taxes, (2) interest, (3)
depreciation, (4) amortization, or (5) special items or book value per share
(which may exclude nonrecurring items), or (C) growth in earnings before
interest, tax, depreciation or amortization; (ii) pre-tax income or after-tax
income; (iii) earnings per common share (basic or diluted); (iv) operating
profit; (v) revenue, revenue growth or rate of revenue growth; (vi) return on
assets


A-3

--------------------------------------------------------------------------------




(gross or net), return on investment, return on capital, return on invested
capital or return on equity; (vii) returns on sales or revenues; (viii)
operating expenses; (ix) stock price appreciation; (x) cash flow, free cash
flow, cash flow from operations, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital; (xi) implementation or completion of critical projects or processes;
(xii) economic value created; (xiii) cumulative earnings per share growth; (xiv)
operating margin or profit margin; (xv) common stock price or total stockholder
return; (xvi) cost targets, reductions, savings, productivity or efficiencies;
(xvii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, goals relating to acquisitions,
divestitures, joint ventures or similar transactions, research or development
collaborations or budget comparisons; (xviii) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions and the development of long term
business goals; and (xix) any combination of, subset or component of, or a
specified increase in, any of the foregoing. Where applicable, the Performance
Goals may be expressed in terms of attaining a specified level of the particular
criteria or the attainment of a percentage increase or decrease in the
particular criteria, and may be applied to one or more of the Company, a
Subsidiary or Affiliate, or a division or strategic business unit of the
Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).
Objectively verifiable adjustment(s) to Performance Goals can include but are
not limited to adjustment(s) to reflect: (1) the impact of specific corporate
transactions; (2) accounting or tax law changes; (3) asset write-downs; (4)
significant litigation or claim adjustment; (5) foreign exchange gains and
losses; (6) disposal of a segment of a business; (7) discontinued operations;
(8) refinancing or repurchase of bank loans or debt securities; or (9)
unbudgeted capital expenditures. Each of the foregoing Performance Goals will be
subject to certification by the Committee; provided that, to the extent an Award
is intended to satisfy the performance-based compensation exception to the
limits of Section 162(m) of the Code and then to the extent consistent with such
exception, the Committee has the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Subsidiary or Affiliate or the financial statements of the
Company or any Subsidiary or Affiliate, in response to changes in applicable
laws or regulations or related to the disposal of a segment of a business or
related to a change in generally accepted accounting principles.
(v)    “Plan” means this Amended and Restated VMware, Inc. 2007 Equity and
Incentive Plan, as amended from time to time.
(w)    “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(ii) that is subject to certain restrictions and to a risk of
forfeiture.
(x)    “Restricted Stock Unit” means a right granted to a Grantee under Section
6(b)(iii) of the Plan to receive shares of Stock subject to certain restrictions
and to a risk of forfeiture.
(y)    “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
(z)    “Stock” means shares of Class A common stock, par value $0.01 per share,
of the Company.
(aa)    “Stock Appreciation Right” means an Award that entitles a Grantee upon
exercise to the excess of the Fair Market Value of the Stock underlying the
Award over the base price established in respect of such Stock.
(bb)    “Subsidiary” means any entity in an unbroken chain of entities beginning
with the Company if, at the time of granting of an Award, each of the entities
(other than the last entity in the unbroken chain)


A-4

--------------------------------------------------------------------------------




owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other entities in the chain.
3.    ADMINISTRATION.
(a)    The Plan will be administered by the Committee or, at the discretion of
the Board, the Board. In the event the Board is the administrator of the Plan,
references herein to the Committee will be deemed to include the Board. The
Board may from time to time appoint a member or members of the Committee in
substitution for or in addition to the member or members then in office and may
fill vacancies on the Committee however caused. Subject to applicable law, the
Board or the Committee may delegate to a sub-committee or individual the ability
to grant Awards to employees who are not subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company at the time any such delegated authority is exercised.
(b)    The decision of the Committee as to all questions of interpretation and
application of the Plan will be final, binding and conclusive on all persons.
The Committee has the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without limitation, the authority to grant Awards; determine the persons to whom
and the time or times at which Awards will be granted; determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate and the terms, conditions, restrictions and Performance Goals
relating to any Award; determine Performance Goals no later than such time as is
required to ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; determine whether, to
what extent, and under what circumstances an Award may be settled, cancelled,
forfeited, accelerated, exchanged, or surrendered (including upon a “change in
control” or similar transaction); to make adjustments in the terms and
conditions (including Performance Goals) applicable to Awards; construe and
interpret the Plan and any Award; prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of the
Award Terms (which need not be identical for each Grantee); and make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Terms granted hereunder in the manner
and to the extent it deems expedient to carry the Plan into effect and will be
the sole and final judge of such expediency. No Committee member will be liable
for any action or determination made with respect to the Plan or any Award.
4.    ELIGIBILITY.
(a)    Awards may be granted to officers, employees, independent contractors and
non-employee directors of the Company or of any of the Subsidiaries and
Affiliates; provided, that (i) ISOs may be granted only to employees (including
officers and directors who are also employees) of the Company or any of its
“related corporations” (as defined in the applicable regulations promulgated
under the Code) and (ii) Awards may be granted only to eligible persons who are
not employed by the Company or a Subsidiary if such persons perform substantial
services for the Company or a Subsidiary.
(b)    No ISO may be granted to any employee of the Company or any of its
Subsidiaries if such employee owns, immediately prior to the grant of the ISO,
stock representing more than 10% of the voting power or more than 10% of the
value of all classes of stock of the Company or Parent or a Subsidiary, unless
the purchase price for the stock under such ISO is at least 110% of its Fair
Market Value at the time such ISO is granted and the ISO, by its terms, will not
be exercisable more than five years from the date it is granted. In determining
the stock ownership under this paragraph, the provisions of Section 424(d) of
the Code will control.
(c)    No Award, except for Restricted Stock, may be granted to any employee or
independent contractor who is subject to Section 409A of the Code if such person
is an employee or independent contractor of an Affiliate that is not a
Subsidiary, unless such Award conforms to the requirements of Section 409A.
5.    STOCK SUBJECT TO THE PLAN.


A-5

--------------------------------------------------------------------------------




(a)    The maximum number of shares of Stock reserved for the grant or
settlement of Awards under the Plan (the “Share Limit”) is 126,050,000, subject
to adjustment as provided herein, not including shares of stock added to the
Share Limit pursuant to Section 5(c).
(b)    Shares issued pursuant to Awards under the Plan may, in whole or in part,
be authorized but unissued shares or shares that have been or may be reacquired
by the Company in the open market, in private transactions or otherwise. If any
shares subject to an Award (other than Awards substituted or assumed pursuant to
Section 5(c) herein) are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Grantee, the shares of stock with respect to such Award will, to the extent of
any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan.
(c)    The Company may substitute or assume equity awards of acquired entities
in connection with mergers, reorganizations, separations, or other transactions
to which Section 424(a) of the Code applies. The number of shares of Stock
reserved pursuant to Section 5 will be increased by the corresponding number of
equity awards assumed and, in the case of a substitution, by the net increase in
the number of shares of Stock subject to equity awards before and after the
substitution.
(d)    Subject to the Share Limit and Section 5(g), the aggregate maximum number
of shares of Stock that may be issued pursuant to the exercise of ISOs will be
126,050,000 shares of Stock.
(e)    Subject to the Share Limit and Section 5(g), the aggregate number of
shares of Stock that may be issued pursuant to Awards granted during any fiscal
year to any single individual may not exceed 3,000,000 shares of Stock.
(f)    The maximum value of Awards granted during a single fiscal year under
this Plan or under any other equity plan maintained by the Company, taken
together with any cash fees paid during such fiscal year for services on the
Board, will not exceed $1,000,000 in total value for any non-employee director,
except that such limit will be $1,250,000 for any non-employee director serving
as the lead director of the Board or chair of the Board. Such applicable limit
will include the value of any stock awards that are received in lieu of all or a
portion of any annual committee cash retainers or other similar cash based
payments.
(g)    Except as provided in an Award Term or as otherwise provided in the Plan,
in the event of any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Stock, or other property), recapitalization, stock
split, reverse split, reorganization, merger, consolidation, spin-off,
recapitalization, combination, repurchase, or share exchange, or other similar
corporate transaction or event, the Committee will make such equitable changes
or adjustments as it deems necessary or appropriate to any or all of (i) the
number and kind of shares of Stock or other property (including cash) that may
thereafter be issued in connection with Awards (including, but not limited to
changes or adjustments to the limits specified in Sections 5(d) and (e)) or the
total number of Awards issuable under the Plan, (ii) the number and kind of
shares of Stock or other property issued or issuable in respect of outstanding
Awards, (iii) the exercise price, grant price or purchase price relating to any
Award, (iv) the Performance Goals, and (v) the individual limitations applicable
to Awards; provided that, with respect to ISOs, any adjustment will be made in
accordance with the provisions of Section 424(h) of the Code and any regulations
or guidance promulgated thereunder, and provided further that no such adjustment
will cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.
6.    SPECIFIC TERMS OF AWARDS.
(a)    General. Subject to the terms of the Plan and any applicable Award Terms,
(i) the term of each Award will be for such period as may be determined by the
Committee, and (ii) payments to be made by the Company or a Subsidiary or
Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee determines at the date of grant or thereafter,
including, without limitation, cash, Stock or


A-6

--------------------------------------------------------------------------------




other property, and may be made in a single payment or transfer, in
installments, or, subject to the requirements of Section 409A of the Code on a
deferred basis.
(b)    Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee will determine the terms and conditions of such Awards,
consistent with the terms of the Plan. Options and Stock Appreciation Rights
(“SARs”) are subject to a minimum one-year vesting period following grant, with
the exception that up to 5% of the available shares of Stock reserved for grant
may be subject to such Awards without such minimum vesting period.
(i)    Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:
(A)    The Award Terms evidencing the grant of an Option under the Plan will
designate the Option as an ISO or an NQSO.
(B)    The exercise price per share of Stock purchasable under an Option will be
determined by the Committee, but in no event may the exercise price of an Option
per share of Stock be less than the Fair Market Value of a share of Stock as of
the date of grant of such Option. The purchase price of Stock as to which an
Option is exercised must be paid in full at the time of exercise; payment may be
made in cash, which may be paid by check, or other instrument acceptable to the
Company, or, with the consent of the Committee, in shares of Stock, valued at
the Fair Market Value on the date of exercise (including shares of Stock that
otherwise would be distributed to the Grantee upon exercise of the Option), or
if there were no sales on such date, on the next preceding day on which there
were sales or (if permitted by the Committee and subject to such terms and
conditions as it may determine) by surrender of outstanding Awards under the
Plan, or the Committee may permit such payment of exercise price by any other
method it deems satisfactory in its discretion. In addition, subject to
applicable law and pursuant to procedures approved by the Committee, payment of
the exercise price may be made pursuant to a broker-assisted cashless exercise
procedure. Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements must be paid promptly upon notification of the
amount due. The Committee may permit the amount of tax withholding to be paid in
shares of Stock previously owned by the employee, or a portion of the shares of
Stock that otherwise would be distributed to such employee upon exercise of the
Option, or a combination of shares of such Stock and other property, except that
the amount of tax withholding to be satisfied by withholding shares of Stock and
other property will be limited to the extent necessary to avoid adverse
accounting consequences, including but not limited to the Award being classified
as a liability award.
(C)    Options will be exercisable over the exercise period (which may not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Terms; provided that,
the Committee has the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate.
(D)    Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Options granted to such Grantee,
to the extent that they are exercisable at the time of such termination, will
remain exercisable for such period as may be provided in the applicable Award
Terms, but in no event following the expiration of their term. The treatment of
any Option that is unexercisable as of the date of such termination will be as
set forth in the applicable Award Terms.
(E)    Options may be subject to such other conditions, as the Committee may
prescribe in its discretion or as may be required by applicable law.
(ii)    Restricted Stock.
(A)    The Committee may grant Awards of Restricted Stock under the Plan,
subject to such restrictions, terms and conditions, as the Committee may
determine in its sole discretion and as evidenced by the applicable Award Terms
(provided that any such Award is subject to the vesting requirements described
herein). The vesting of a Restricted Stock Award granted under the Plan may be
conditioned upon the


A-7

--------------------------------------------------------------------------------




completion of a specified period of employment or service with the Company, any
Subsidiary or an Affiliate, upon the attainment of specified Performance Goals
or upon such other criteria as the Committee may determine in its sole
discretion.
(B)    The Committee will determine the purchase price, which, to the extent
required by law, may not be less than par value of the Stock, to be paid by the
Grantee for each share of Restricted Stock or unrestricted Stock or stock units
subject to the Award. The Award Terms with respect to such Award will set forth
the amount (if any) to be paid by the Grantee with respect to such Award and
when and under what circumstances such payment is required to be made.
(C)    Except as provided in the applicable Award Terms, no shares of Stock
underlying a Restricted Stock Award may be assigned, transferred, or otherwise
encumbered or disposed of by the Grantee until such shares of Stock have vested
in accordance with the terms of such Award.
(D)    If and to the extent that the applicable Award Terms may so provide, a
Grantee will have the right to vote and be credited with dividends on Restricted
Stock granted under the Plan but such dividends will be distributed to the
Grantee only if, when and to the extent the shares of Restricted Stock vest. The
value of dividends payable with respect to any shares of Restricted Stock that
do not vest shall be forfeited.
(E)    Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Restricted Stock granted to such
Grantee will be subject to the terms and conditions specified in the applicable
Award Terms.
(iii)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:
(A)    At the time of the grant of Restricted Stock Units, the Committee may
impose such restrictions or conditions to the vesting of such Awards as it, in
its discretion, deems appropriate, including, but not limited to, the
achievement of Performance Goals. The Committee has the authority to accelerate
the settlement of any outstanding award of Restricted Stock Units at such time
and under such circumstances as it, in its sole discretion, deems appropriate,
subject compliance with the requirements of Section 409A of the Code.
(B)    Unless otherwise provided in the applicable Award Terms or except as
otherwise provided in the Plan, upon the vesting of a Restricted Stock Unit
there will be delivered to the Grantee, as soon as practicable following the
date on which such Award (or any portion thereof) vests, that number of shares
of Stock equal to the number of Restricted Stock Units becoming so vested.
(C)    Subject to compliance with the requirements of Section 409A of the Code,
Restricted Stock Units may provide the Grantee with the right to receive
dividend equivalent payments with respect to Stock actually or notionally
subject to the Award, which payments will be credited to an account for the
Grantee, and may be settled in cash or Stock, as determined by the Committee.
Any such dividend equivalents will be settled in cash or Stock to the Grantee
only if, when and to the extent the related Restricted Stock Units vest. The
value of dividend equivalent payments payable with respect to any Restricted
Stock Unit that does not vest shall be forfeited.
(D)    Upon the termination of a Grantee’s employment or service with the
Company and its Subsidiaries or Affiliates, the Restricted Stock Units granted
to such Grantee will be subject to the terms and conditions specified in the
applicable Award Terms.
(iv)    Other Stock-Based or Cash-Based Awards.
(A)    The Committee is authorized to grant Awards to Grantees in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. The Committee will determine the
terms and conditions of such Awards, consistent with the


A-8

--------------------------------------------------------------------------------




terms of the Plan, at the date of grant or thereafter, including the Performance
Goals and performance periods. Stock or other securities or property delivered
pursuant to an Award in the nature of a purchase right granted under Section
6(iv) may be purchased for such consideration, paid for at such times, by such
methods, and in such forms, including, without limitation, Stock, other Awards,
notes or other property, as the Committee will determine, subject to any
required corporate action.
(B)    With respect to a Covered Employee, the maximum value of the aggregate
payment that any Grantee may receive with respect to Other Cash-Based Awards
pursuant to this Section 6(b)(iv) in respect of any annual performance period is
$5,000,000 and for any other performance period in excess of one year, such
amount multiplied by a fraction, the numerator of which is the number of months
in the performance period and the denominator of which is twelve. No payment may
be made to a Covered Employee prior to the certification by the Committee that
the Performance Goals have been attained. The Committee may establish such other
rules applicable to the Other Stock- or Cash-Based Awards to the extent not
inconsistent with Section 162(m) of the Code.
(C)    Payments earned in respect of any Cash-Based Award may be decreased or,
with respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate.
7.    GENERAL PROVISIONS.
(a)    Nontransferability, Deferrals and Settlements. Unless otherwise
determined by the Committee or provided in an Award Term or set forth below, but
in accordance with the Code and any applicable laws, Awards will not be
transferable by a Grantee except by will or the laws of descent and distribution
and will be exercisable during the lifetime of a Grantee only by such Grantee or
his guardian or legal representative. Any attempted assignment or transfer of an
Award will be null and void and without effect, except as herein provided,
including without limitation any purported assignment, whether voluntary or by
operation of law, pledge, hypothecation or other disposition, attachment,
divorce, trustee process or similar process, whether legal or equitable, upon
such Award. The Committee may permit Grantees to elect to defer the issuance of
shares of Stock or the settlement of Awards in cash under such rules and
procedures as established under the Plan to the extent that such deferral
complies with Section 409A of the Code and any regulations or guidance
promulgated thereunder.
(b)    Leave of Absence; Reduction in Service Level. The Committee may
determine, in its discretion (i) whether, and the extent to which, an Award will
vest during a leave of absence, (ii) whether, and the extent to which, a
reduction in service level (for example, from full-time to part-time
employment), will cause a reduction, or other change, in an Award, and (iii)
whether a leave of absence or reduction in service will be deemed a termination
of employment or service for the purpose of the Plan and the Award Terms. The
Committee will also determine all other matters relating to whether the
employment or service of a recipient of an Award is continuous for purposes of
the Plan and the Award Terms.
(c)    No Right to Continued Employment, etc. Nothing in the Plan or in any
Award granted or any Award Terms, promissory note or other agreement entered
into pursuant hereto confers upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or the
applicable Award Terms or to interfere with or limit in any way the right of the
Company or any such Subsidiary or Affiliate to terminate such Grantee’s
employment or service.
(d)    Clawback/Recoupment
(i)    All Awards granted under the Plan will be subject to recoupment in
accordance with any clawback policy that the Company determines to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Committee may impose additional clawback,
recovery or recoupment provisions in an Award agreement as the Committee


A-9

--------------------------------------------------------------------------------




determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Stock or other
cash or property upon the occurrence of Cause as determined by the Committee.
(ii)    In the event of a restatement of incorrect financial results, the
Committee will review all Awards held by executive officers (within the meaning
of Rule 3b-7 of the Exchange Act) of the Company that (i) were earned based on
performance or were vesting during the course of the financial period subject to
such restatement or (ii) were granted during or within one year following such
financial period. If any Award would have been lower or would not have vested,
been earned or been granted based on such restated financial results, the
Committee will, if it determines appropriate in its sole discretion and to the
extent permitted by governing law, (a) cancel such Award, in whole or in part,
whether or not vested, earned or payable or (b) require the Grantee to repay to
the Company an amount equal to all or any portion of the value of any gains from
the grant, vesting or payment of the Award that would not have been realized had
the restatement not occurred.
(iii)    If a Grantee’s employment or service is terminated for Cause, all
unvested (and, to the extent applicable, unexercised) portions of Awards will
terminate and be forfeited immediately without consideration. In addition, the
Committee may in its sole discretion and to the extent permitted by applicable
law cause the cancellation of all or a portion of any outstanding vested Awards
held by such Grantee or payable to such Grantee or require such Grantee to
reimburse the Company for all or a portion of the gains from the exercise of,
settlement or payment of any of the Grantee’s Awards realized after the event
giving rise to Cause first occurred.
(e)    Taxes. The Company, any Subsidiary and any Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority includes authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Grantee’s tax
obligations; provided, however, that the amount of tax withholding to be
satisfied by withholding Stock or other property will be limited to the extent
necessary to avoid adverse accounting consequences, including but not limited to
the Award being classified as a liability award.
(f)    Stockholder Approval; Amendment and Termination. The Board may amend,
alter or discontinue the Plan and outstanding Awards thereunder, but no
amendment, alteration, or discontinuation may be made that would impair the
rights of a Grantee under any Award theretofore granted without such Grantee’s
consent, or that without the approval of the stockholders (as described below)
would, except in the case of an adjustment as provided in Section 5, increase
the total number of shares of Stock reserved for the purpose of the Plan. In
addition, stockholder approval will be required with respect to any amendment
with respect to which shareholder approval is required under the Code, the rules
of any stock exchange on which Stock is then listed or any other applicable law.
Unless earlier terminated by the Board pursuant to the provisions of the Plan,
the Plan will terminate on the tenth anniversary of the Adoption Date. No Awards
may be granted under the Plan after such termination date.
(g)    No Rights to Awards; No Stockholder Rights. No Grantee haves any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Grantees. No Grantee has any right to payment or settlement
under any Award unless and until the Committee or its designee determines that
payment or settlement is to be made. Except as provided specifically herein, a
Grantee or a transferee of an Award has no rights as a stockholder with respect
to any shares covered by the Award until the date of the issuance of such
shares.
(h)    Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award will give any such Grantee any rights that are greater
than those of a general creditor of the Company.
(i)    No Fractional Shares. No fractional shares of Stock will be issued or
delivered pursuant to the Plan or any Award. The Committee will determine
whether cash, other Awards, or other property will be


A-10

--------------------------------------------------------------------------------




issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto will be forfeited or otherwise eliminated.
(j)    Regulations and Other Approvals.
(i)    The obligation of the Company to sell or deliver Stock or pay cash with
respect to any Award granted under the Plan is subject to all applicable laws,
rules and regulations, including all applicable federal and state securities
laws, and the obtaining of all such approvals by governmental agencies as may be
deemed necessary or appropriate by the Committee.
(ii)    Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award may be granted or payment made or Stock issued, in whole or
in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.
(iii)    In the event that the disposition of Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock will be restricted against transfer to
the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.
(iv)    Section 409A. This Plan is intended to comply and will be administered
in a manner that is intended to comply with Section 409A of the Code and will be
construed and interpreted in accordance with such intent. To the extent that an
Award, issuance or payment is subject to Section 409A of the Code, it will be
awarded or issued or paid in a manner that will comply with Section 409A of the
Code, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Any provision of this Plan that would cause an Award, issuance
or payment to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by applicable law). Notwithstanding
anything to the contrary in this Plan (and unless the Award Terms specifically
provides otherwise), if the shares of Stock are publicly traded and a Grantee is
a “specified employee” for purposes of Section 409A of the Code and holds an
Award that provides for “deferred compensation” under Section 409A of the Code,
no distribution or payment of any amount shall be made upon a “separation from
service” before a date that is six months following the date of such Grantee’s
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) except that in case of the Grantee’s
death, such distribution or payment will be made as soon as practicable
following the Grantee’s death or as otherwise set forth in an agreement with the
Grantee.
(k)    Governing Law. The Plan and all determinations made and actions taken
pursuant hereto is governed by the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof. Notwithstanding anything to
the contrary herein, the Committee, in order to conform with provisions of local
laws and regulations in foreign countries in which the Company or its
Subsidiaries operate, has sole discretion to (i) modify the terms and conditions
of Awards made to Grantees employed outside the United States, (ii) establish
sub-plans with modified exercise procedures and such other modifications as may
be necessary or advisable under the circumstances presented by local laws and
regulations, and (iii) take any action which it deems advisable to obtain,
comply with or otherwise reflect any necessary governmental regulatory
procedures, exemptions or approvals with respect to the Plan or any sub-plan
established hereunder.
(l)    Merger or Consolidation. If the Company is the surviving corporation in
any merger or consolidation (other than a merger or consolidation in which the
Company survives but in which a majority of its


A-11

--------------------------------------------------------------------------------




outstanding shares are converted into securities of another corporation or are
exchanged for other consideration), any Award granted hereunder will pertain and
apply to the securities which a holder of the number of shares of stock of the
Company then subject to the Award is entitled to receive. In the event of a (i)
dissolution or liquidation of the Company, (ii) sale or transfer of all or
substantially all of the Company’s assets or (iii) merger or consolidation in
which the Company is not the surviving corporation or in which a majority of its
outstanding shares are converted into securities of another corporation or are
exchanged for other consideration, the Company must, contingent upon
consummation of such transaction, either (a) arrange for any corporation
succeeding to the business and assets of the Company to (x) assume each
outstanding Award, or (y) issue to the Grantees replacement Awards (which, in
the case of Incentive Stock Options, satisfy, in the determination of the
Committee, the requirements of Section 424 of the Code), for such corporation’s
stock that will preserve the value, liquidity and material terms and conditions
of the outstanding Awards; or (b) make the outstanding Awards fully exercisable
or cause all of the applicable restrictions to which outstanding Stock Awards
are subject to lapse, in each case, on a basis that gives the holder of the
Award a reasonable opportunity, as determined by the Committee, following the
exercise of the Award or the issuance of shares of Common Stock, as the case may
be, to participate as a stockholder in any such dissolution, liquidation, asset
sale or transfer, merger or consolidation, and the Award will terminate
immediately following consummation of any such transaction. The existence of the
Plan will not prevent any such change or other transaction, and no Participant
hereunder has any right except as herein expressly set forth. Notwithstanding
the foregoing provisions of this Section 7(m), Awards subject to and intended to
satisfy the requirements of Section 409A of the Code will be construed and
administered consistent with such intent.




A-12